DETAILED ACTION
Preliminary Examiner Note
The reply filed 11.30.2020 deleted the preamble of claim 3, please correct this issue.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 11-15 and 17) and Species B (Fig. 1B, claims 11-12, 14-15 and 17) in the reply filed on 11.30.2020 is acknowledged.  The traversal is on the ground(s) that: (i) claims 1 and 11 have been amended such that Groups I (claims 1-10 and 16) and II (claims 11-15 and 17) cannot be restricted since claim 1 includes all the limitations of claim 11 and said claims are not restrictable despite being related as a combination and subcombination per MPEP 806.05(c), and, (ii) Species A (Fig. 1A) and B (Fig. 1B)  are not mutually exclusive because (a) claim 11 is a generic claim, (b) claim 13 is drawn to Species A (Fig. 1A), and, (c) since claim 13 depends from claim 11, Species A and B are not distinct since claim 13 is a combination that includes the subcombination of claim 11.
This is not found fully persuasive because:
Regarding (i), the examiner did not restrict Groups I and II as combination and subcombination on 10.14.2020; they were treated as related products. However, in view of the amendment to claims 1 and 11, said restriction between Groups I and II is withdrawn since the requirement “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention” of MPEP 806.05 is not met. 
separately claimed, there is usually no evidence that combination ABsp is patentable without the details of Bsp” of MPEP 806.05(c) is not met since claim 13 depends from claim 11, (b) the presence of a generic claim (claim 11) does not preclude the presence of species claims (e.g., claim 13), and (c) as addressed on 10.14.2020, the species are independent or distinct because they are drawn to mutually exclusive approaches to incorporating diodes within a trench wherein, e.g., Species A requires a single trenched diode comprising three semiconductor materials, Species B requires a single trenched diode comprising two semiconductor materials, and, Species C requires plural trenched diodes between plural gate structures, wherein, the applicant has not addressed the examiner’s rationale. Therefore, the Species restriction is maintained.
Moreover, the elected Species B (Fig. 1B) does not include plural serially connected diodes (claim 1) which is a feature of Species C (Figs. 3-4); hence, claims 1-10 and 16 are withdrawn by the examiner since they do not read on the elected species, claim 13 is withdrawn as non-elected by the applicant, and, finally claims 11-12, 14-15 and 17 are examined.
The requirement is still deemed partly proper and is therefore made FINAL.
Claims 1-10, 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11.30.2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the Zener trench diode” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinehimer (US 20100219461 A1).
Regarding claim 11, Rinehimer discloses a trench diode (MPEP 2111.02), comprising: a first trench (412 on the left) provided in a substrate material (402, Fig. 4); an insulating layer (424) provided (partly/indirectly at least) over sidewalls and bottom of the first trench (Fig. 4); a first semiconductor .

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 8476676 B2).
Regarding claim 11, Chang discloses a trench diode (MPEP 2111.02), comprising: a first trench (Fig. 2J) provided in a substrate material (202); an insulating layer (210) provided (partly/indirectly at least) over sidewalls and bottom of the first trench (Fig. 2J); a first semiconductor material layer (215 from “doped portion 214”, “doped poly 214”) of a first conductivity type (the middle of “P-N-P (or N-P-N) junction“) provided within the first trench and disposed over the insulating layer (Fig. 2J); and a second semiconductor material layer (222) of a second conductivity type (“The doped portions 220 are doped with dopants of a second conductivity type, which is opposite to the first conductivity type of first implanted dopants 214”) provided within the first trench and disposed over (partly) the first semiconductor material layer in the first trench (Fig. 2J).
Regarding claim 12, Chang discloses wherein the substrate material (202) includes an epi layer (“As shown in FIG. 2A, a semiconductor substrate 102 (e.g., an N type silicon bottom substrate layer with a less heavily doped N-type epi layer grown on it (for N-channel devices)) is used as the drain of the device”) and the first trench is provided (party at least) in the epi layer (Fig. 2J), and wherein the first semiconductor material layer (215) is polysilicon (from “Conductive or semiconductor material 212, such as undoped polysilicon”) having the first conductivity type (later, as “The resulting extended doped .

Claims 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (of record, US 20170278837 A1).
Regarding claim 11, Hsieh discloses a trench diode (MPEP 2111.02), comprising: a first trench (219) provided in a substrate material (201, Fig. 2A); an insulating layer (207) provided over sidewalls and bottom of the first trench (Fig. 2A); a first semiconductor material layer (218) of a first conductivity type (p) provided within the first trench and disposed over the insulating layer (Fig. 2A); and a second semiconductor material layer (215) of a second conductivity type (n+) provided (partly) within the first trench and disposed over the first semiconductor material layer (18) in the first trench (Fig. 2A).
Regarding claim 12, Hsieh discloses wherein the substrate material (201) includes an epi layer (201) and the first trench is provided in the epi layer (Fig. 2A), and wherein the first semiconductor material layer (218) is polysilicon (“the protruding electrodes 218 formed by the same first poly-silicon layer as…”) having the first conductivity type (p), and the second semiconductor material layer (215) is polysilicon (Figs. 4F, from “first poly-silicon layer 240”) having the second conductivity type (n+), the second conductivity type being different than the first conductivity type (p vs. n+, Fig. 2A).
Regarding claim 17, Hsieh discloses wherein the trench diode (MPEP 2111.02) is (part of, or, in part) a Zener diode (Fig. 2A, “back to back Zener diodes”).

Claims 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (“Hsieh2”, of record, US 20130075810 A1).
Regarding claims 11-12, 14 and 17, Hsieh2 discloses (claim 11) a trench diode (200, Fig. 2A), comprising: a first trench (225) provided in a substrate material (202); an insulating layer (210-1) provided over (https://www.thefreedictionary.com/over, “Upon the surface of”) sidewalls and bottom of the first trench; a first semiconductor material layer (226 or 227) of a first conductivity type (n+ or p) provided within the first trench and disposed over (same definition) the insulating layer; and a second semiconductor material layer (the other of 226 or 227) of a second conductivity type (the other of n+ or p) provided within the first trench and disposed over (same definition) the first semiconductor material layer in the first trench (Fig. 2A), (claim 12) wherein the substrate material includes an epi layer (202) and the first trench is provided in the epi layer (Fig. 2A), and wherein the first semiconductor material layer is polysilicon (Fig. 7A) having the first conductivity type (n+ or p), and the second semiconductor material layer is polysilicon (Fig. 7A) having the second conductivity type (the other of n+ or p), the second conductivity type being different than the first conductivity type (n+ vs p, Figs. 7A and 7F), (claim 14) wherein the Zener (claim 1) trench diode is part of a power semiconductor device (title), and wherein the power semiconductor device has a gate structure (209) within a second trench (205) defined in the substrate material (Fig. 2A), the gate structure(209) being formed by the (same as the) first semiconductor material layer (as 226) of the first conductivity type (as n+, Figs. 2A and 7E-7F), and, (claim 17) wherein the trench diode is (in part) a Zener diode (claim 1).

Claims 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz et al. (of record, US 20110291186 A1).
Regarding claims 11-12, 14 and 17, Yilmaz discloses (claim 11) a trench diode (Fig. 11A-11B), comprising: a first trench (119-E) provided in a substrate material (110/140); an insulating layer (130/132) provided over (https://www.thefreedictionary.com/over, “Upon the surface of”) sidewalls and bottom of the first trench; a first semiconductor material layer (135-N or 135-P) of a first conductivity type (N or P) provided within the first trench and disposed over (same definition) the insulating layer; and a second semiconductor material layer (the other of 135-N or 135-P) of a second conductivity type (the other of N or P) provided within the first trench and disposed over (same definition) the first semiconductor material layer in the first trench (Figs. 11A-11B), (claim 12) wherein the substrate material includes an epi layer (110) and the first trench is provided (in part) in the epi layer (Fig. 11A), and wherein the first semiconductor material layer is polysilicon ([0052]) having the first conductivity type (N or P), and the second semiconductor material layer is polysilicon ([0052]) having the second conductivity type (the other of N or P), the second conductivity type being different than the first conductivity type (N vs P), (claim 14) wherein the Zener (Fig. 11A-11B) trench diode is part of a power semiconductor device (Abstract), and wherein the power semiconductor device has a gate structure (135N) within a second trench (119-1) defined in the substrate material, the gate structure being formed by the first semiconductor material layer (as 135N) of the first conductivity type (N, Figs. 10A-1 and 11A-11B), and, (claim 17) wherein the trench diode is (partly) a Zener diode (195, [0053]).

Claims 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (of record, US 7544545 B2).
Regarding claims 11-12 and 17, Chen discloses (claim 11)  a trench diode (Fig. 2B), comprising: a first trench (seen in Fig. 2B) provided in a substrate material (see in Fig. 2B); an insulating layer (Abstract) provided over sidewalls and bottom of the first trench (Figs. 1B and 2B); a first semiconductor material layer of a first conductivity type (bottom N-Poly or P-Poly) provided within the first trench and claim 12) wherein the substrate material includes an epi layer (“Epi”, Fig. 2B) and the first trench is provided (partly) in the epi layer, and wherein the first semiconductor material layer is polysilicon having the first conductivity type, and the second semiconductor material layer is polysilicon having the second conductivity type, the second conductivity type being different than the first conductivity type (bottom N-Poly or P-Poly vs. top P-Poly or N-Poly), and, (claim 17) wherein the trench diode is a Zener diode (“The NPN (PNP) (e.g., N+(P+) 203, P+(N+) 201, N+(P+) 203) region forms the trench polysilicon Zener diode of the present invention”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz or Chen in view of Wilkens (US 4,429,324).
Regarding claim 15, Yilmaz or Chen fails to disclose wherein the first semiconductor material layer has a doping concentration of at least 1x1018/cm3, and the second semiconductor material layer has a doping concentration of at least 1x1017/cm3.
Wilkens discloses, in a diode, wherein the first semiconductor material layer has a doping concentration of at least 1x1018/cm3, and the second semiconductor material layer has a doping concentration of at least 1x1017/cm3 (3:5-10, 3:60-65, 4:30-35, 5:1-5, 5:15-20).
It would have been obvious to one of ordinary skill in the art to employ the doping concentrations of Wilkens in the device of Yilmaz or Chen and arrive at the claimed invention so as to form PN junctions with sufficient doping concentration to exhibit a Zener effect (Wilkens, 3:5-15) and/or as a matter of routine experimentation (MPEP 2144.05).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 11, 14-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No.  US 10685955 B2 (“955”)  . 
Regarding claim 11, 955 discloses a trench diode, comprising: a first trench provided in a substrate material (second trench of claim 1); an insulating layer provided over sidewalls and bottom of the first trench (insulating layer of claim 8 which depends from claim 1); a first semiconductor material layer of a first conductivity type provided within the first trench and disposed over the insulating layer (second portion of the first semiconductor material of claim 8); and a second semiconductor material layer of a second conductivity type provided within the first trench and disposed over the first semiconductor material layer in the first trench (second semiconductor material of claim 8).
Regarding claim 14, 955 discloses wherein the Zener trench diode is part of a power semiconductor device (preamble of claim 1), and wherein the power semiconductor device has a gate structure (“gate structure”) within a second trench (“first trench”) defined in the substrate material, the gate structure being formed by the first semiconductor material layer of the first conductivity type (first and second portions of the first semiconductor material).
Regarding claim 15, 955 discloses wherein the first semiconductor material layer has a doping concentration of at least 1x1018/cm3, and the second semiconductor material layer has a doping concentration of at least 1x1017/cm3 (claim 10).
Regarding claim 17, 955 discloses wherein the trench diode is a Zener diode (claim 8).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894